This bill in equity to restrain foreclosure proceedings is before us for a second time. In 346 Mass. 772, we affirmed a final decree of the Superior Court which declared that the mortgages were in default and that the plaintiff owed the defendant $7,515 as of the date of the last payment. See J. J. Struzziery Co. Inc. v. A. V. Taurasi Co. Inc. 342 Mass. 113, 115. Thereafter the Superior Court entered a final decree after rescript which conformed precisely with the rescript. Carilli v. Hersey, 303 Mass. 82, 84-86. Boston v. Santosuosso, 308 Mass. 189, 193. G. L. (Ter. Ed.) c. 231, § 123. The plaintiff nevertheless appealed on the ground that the decree “is not in accordance with the rescript.” The appeal is palpably frivolous and intended for delay. The appeal is dismissed with double costs.